 Case 1:21-cv-02311-JMS-MG Document 1 Filed 08/23/21 Page 1 of 9 PageID #: 1




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF INDIANA
                               INDIANAPOLIS DIVISION

MICHAEL FALLETTI, JR.,                            )
                                                  )
                       Plaintiff,                 )      Case No. 1:21-cv-2311
                                                  )
       v.                                         )
                                                  )
BARCLAYS BANK DELAWARE,                           )
                                                  )
                       Defendant.                 )

                                           COMPLAINT

       NOW COMES the plaintiff, MICHAEL FALLETTI, JR., by and through his attorneys,

SMITHMARCO, P.C., and for his Complaint against the defendant, BARCLAYS BANK

DELAWARE, Plaintiff states as follows:

                                I.        PRELIMINARY STATEMENT

       1.      This is an action for actual and statutory damages for violations of the Fair Credit

Reporting Act (hereinafter “FCRA”), 15 U.S.C. §1681, et. seq.

                                    II.    JURISDICTION & VENUE

       2.      Jurisdiction arises under the Fair Credit Reporting Act 15 U.S.C. §1681, et. seq.,

and pursuant to 28 U.S.C. §1331 and 28 U.S.C. §1337.

       3.      Venue is proper in this district pursuant to 28 U.S.C. §1391(b).

                                           III.       PARTIES

       4.      MICHAEL FALLETTI, JR., (hereinafter, “Plaintiff”) is an individual who was at

all relevant times residing in the City of Indianapolis, County of Marion, State of Indiana.

       5.      At all relevant times, Plaintiff was a “consumer” as that term is defined by 15

U.S.C. §1681a(c).



                                             Page 1 of 9
 Case 1:21-cv-02311-JMS-MG Document 1 Filed 08/23/21 Page 2 of 9 PageID #: 2




       6.      BARCLAYS BANK DELAWARE, (hereinafter, “Defendant”) is a business entity

engaged in providing consumer loans and financing as well as other financial services within the

State of Indiana. Defendant’s principal place of business is located in the State of Delaware.

Defendant is incorporated in the State of Delaware.

       7.      At all relevant times Defendant was a “person” as that term is defined by 15 U.S.C.

§1681a(b).

                                     IV.     ALLEGATIONS

       8.      As alleged in this pleading, “credit reports” are “consumer reports” as that term is

defined by 15 U.S.C. §1681a(d).

       9.      Prior to March 3, 2020, Plaintiff had an account with Defendant.

       10.     Upon information and belief, the account Plaintiff had with Defendant was for a

credit card.

       11.     On March 3, 2020, Plaintiff filed a Chapter 7 bankruptcy petition (hereinafter, the

“Bankruptcy Petition”) in the United States Bankruptcy Court for the Southern District of Indiana

(hereinafter, the “Bankruptcy Court”), commencing bankruptcy case number 20-01227-RLM-7.

       12.     At the time Plaintiff filed his Bankruptcy Petition, he owed a debt to Defendant

(hereinafter, “the Debt”).

       13.     Plaintiff scheduled the Debt in his Bankruptcy Petition.

       14.     At the time Plaintiff filed his bankruptcy petition, he owed no other debt to

Defendant.

       15.     At the time Plaintiff filed his bankruptcy petition, he had no other accounts with

Defendant.




                                           Page 2 of 9
 Case 1:21-cv-02311-JMS-MG Document 1 Filed 08/23/21 Page 3 of 9 PageID #: 3




       16.     On or about July 23, 2020, the Bankruptcy Court entered an order discharging

Plaintiff’s debts, thereby extinguishing his liability for the Debt (hereinafter, “the Discharge

Order”).

       17.     When the Bankruptcy Court entered the Discharge Order, the debtor-creditor

relationship ended between Plaintiff and Defendant as to the Debt

       18.     Moreover, at the time of Plaintiff’s discharge, there were no assets in the

bankruptcy estate from which to make any distribution to Plaintiff’s potential creditors.

       19.     Given that Plaintiff’s bankruptcy discharge resulted in a Report of No Distribution

(i.e., Plaintiff had no assets in his estate to distribute to any creditors), any unsecured debts that

were incurred prior to the filing of Plaintiff’s bankruptcy petition are considered discharged,

irrespective of whether the debt was specifically listed in Plaintiff’s schedule of creditors, filed as

part of his Bankruptcy Petition.

       20.     The Debt, and any other account(s) Plaintiff had with Defendant, or that had been

assigned to Defendant, and that had been incurred prior to the date Plaintiff filed his Bankruptcy

Petition, were effectively discharged as of the date of the Discharge Order.

       21.     On or about July 25, 2020, the Bankruptcy Court served a Certificate of Notice on

Defendant, which included a copy of the Discharge Order.

       22.     As of July 25, 2020, Defendant was effectively put on notice that any debt incurred

prior to the filing of Plaintiff’s Bankruptcy Petition was discharged.

       23.     At no time since July 23, 2020 has Plaintiff owed any debt to Defendant.

       24.     At no time since July 23, 2020 has Plaintiff opened any accounts with Defendant.

       25.     At no time since July 23, 2020 has Plaintiff had any personal business relationship

with Defendant.



                                             Page 3 of 9
 Case 1:21-cv-02311-JMS-MG Document 1 Filed 08/23/21 Page 4 of 9 PageID #: 4




       26.       Given the facts delineated above, at no time since July 23, 2020 has Defendant had

any information in its possession to suggest that Plaintiff owed a debt to Defendant.

       27.       Given the facts delineated above, at no time since July 23, 2020 has Defendant had

any information in its possession to suggest that Plaintiff was responsible to pay a debt to

Defendant.

       28.       Trans Union, LLC (hereinafter, “Trans Union”) is a consumer reporting agency as

that term is defined by 15 U.S.C. § 1681a(f). Trans Union is a data repository that assembles and

stores information on consumers for the purpose of furnishing consumer reports to third parties.

       29.       Consumer reports contain personal, private, and highly confidential information,

including: (i) different variations of an individual’s full name, including middle name and/or

middle initial(s); (ii) current address at which an individual resides; (iii) previous address(es) at

which an individual has resided; (iv) social security number; (v) date of birth; (vi) current

telephone number; (vii) previous known telephone number(s); (viii) current employer; (ix) former

employer(s); (x) public records; (xi) account histories with all reporting creditors, including, but

not limited to, home loans, car loans, credit cards, charge cards, and store cards; and, (xii) records

of requests for a consumer report by third parties (hereinafter collectively, “Confidential

Information”).

       30.       Given the overwhelming scope of the information available when one procures a

consumer report about another, in 1970 Congress enacted the FCRA to protect consumer privacy

by requiring consumer reporting agencies to, inter alia, limit the furnishing of consumer reports

to statutorily enumerated purposes only. See TRW Inc., v. Andrews, 534 U.S. 19, 23 (2001).

       31.       The statute was created in response to “concerns about corporations’ increasingly

sophisticated use of consumers’ personal information in making credit and other decisions.” Syed



                                             Page 4 of 9
 Case 1:21-cv-02311-JMS-MG Document 1 Filed 08/23/21 Page 5 of 9 PageID #: 5




v. M-I, LLC et al., 846 F.3d 1034, 1037 (9th Cir. 2017) (citing the FCRA, Pub.L. 91-508, Section

602, 84 Stat. 1114, 1128). See also, United States v. Bormes, 568 U.S. 6, 7 (2012) (The Fair

Credit Reporting Act has as one of its purposes to “protect consumer privacy” (quotation and

citation omitted)); Cole v. U.S. Capital, 389 F.3d 719, 723 (7th Cir. 2004) (“In [§1681] Congress

made it clear that the FCRA is designed to preserve the consumer's privacy in the information

maintained by consumer reporting agencies.”).

       32.     When it enacted the FCRA, Congress found, among other things, that “[t]here is a

need to insure that consumer reporting agencies exercise their grave responsibilities with fairness,

impartiality, and a respect for the consumer's right to privacy.” 15 U.S.C. § 1681(a)(4).

       33.     Tasked with protecting a consumer’s privacy, the FCRA governs who can access

consumer report information from credit reporting agencies and for what purpose. To that end,

the FCRA enumerates certain “permissible purposes” for accessing credit reports.

       34.     Defendant is a subscriber and user of consumer reports issued by Trans Union.

       35.     Defendant also furnishes data to Trans Union about its experiences with its

customers and potential customers.

       36.     Defendant is a “furnisher” of information as contemplated by the FCRA, 15 U.S.C.

§ 1681s-2(a) & (b), that regularly and in the ordinary course of its business furnishes information

to one or more consumer reporting agency about its transactions and/or other experiences with

consumers.

       37.     Defendant has a symbiotic relationship with Trans Union such that it furnishes

information to Trans Union regarding its transactions and/or other experiences with consumers

while also purchasing from Trans Union information about its customers and other consumers.




                                            Page 5 of 9
 Case 1:21-cv-02311-JMS-MG Document 1 Filed 08/23/21 Page 6 of 9 PageID #: 6




        38.      On or about February 12, 2021, despite being cognizant of the facts as delineated

above, Defendant procured from Trans Union a copy of Plaintiff’s consumer report at which time,

Defendant made a general or specific certification to Trans Union that Defendant sought the

consumer report in connection with a business transaction initiated by Plaintiff, to review an

account to determine whether Plaintiff continued to meet the terms of said account, or for some

other permissible purpose enumerated by the FCRA.

        39.      The certification made by Defendant to Trans Union was false.

        40.      Despite certifying to Trans Union that it had a permissible purpose for procuring

Plaintiff’s consumer report, Defendant had no such permissible purpose.

        41.      At no time on or prior to February 12, 2021, did Plaintiff consent to Defendant

obtaining his consumer report.

        42.      On or about February 12, 2021, despite being cognizant of the facts as delineated

above, Defendant impermissibly procured from Trans Union Plaintiff’s individual and personal

credit report.

        43.      On or about February 12, 2021, at the time Defendant impermissibly procured from

Trans Union Plaintiff’s individual and personal credit report, Plaintiff’s Confidential Information

was published to Defendant.

        44.      On or about February 12, 2021, at the time Defendant impermissibly procured from

Trans Union Plaintiff’s individual and personal credit report, Defendant reviewed Plaintiff’s

Confidential Information.

        45.      On or about February 12, 2021, at the time Defendant impermissibly procured from

Trans Union Plaintiff’s individual and personal credit report, unknown employees, representative

and/or agents of Defendant viewed Plaintiff’s Confidential Information.



                                            Page 6 of 9
 Case 1:21-cv-02311-JMS-MG Document 1 Filed 08/23/21 Page 7 of 9 PageID #: 7




        46.     On or about February 12, 2021, at the time Defendant impermissibly procured from

Trans Union Plaintiff’s individual and personal credit report, Defendant obtained information

relative to Plaintiff’s credit history and credit worthiness.

        47.     Plaintiff has a right to have his Confidential Information kept private.

        48.     No individual/entity is permitted to obtain and review Plaintiff’s personal and

confidential information unless either Plaintiff provides his consent for the release of the

information or the individual/entity has a permissible purpose to obtain the confidential

information as enumerated by the FCRA.

        49.     Defendant procured from Trans Union Plaintiff’s consumer report without his

knowledge or consent.

        50.     Defendant procured from Trans Union Plaintiff’s consumer report without a

permissible purpose.

        51.     By its actions, when Defendant impermissibly procured from Trans Union

Plaintiff’s individual and personal credit report, Defendant invaded Plaintiff’s privacy.

        52.     By its actions, when Defendant impermissibly procured from Trans Union

Plaintiff’s individual and personal credit report, Defendant effectively intruded upon the seclusion

of Plaintiff’s private affairs.

        53.     When Plaintiff discovered that Defendant had procured his personal, private and

confidential information from Trans Union, Plaintiff was extremely angry, frustrated and suffered

emotional distress resulting from Defendant’s invasion of his privacy.

        54.     When Plaintiff discovered that Defendant had procured his personal, private and

confidential information from Trans Union, Plaintiff was extremely worried, concerned and




                                             Page 7 of 9
 Case 1:21-cv-02311-JMS-MG Document 1 Filed 08/23/21 Page 8 of 9 PageID #: 8




frustrated that Defendant’s impermissible access of his personal, private and confidential

information from one or more consumer reporting agency could continue indefinitely.

        55.     When Plaintiff discovered that Defendant had procured his Confidential

Information from Trans Union, Plaintiff was concerned about the continued security and privacy

of his Confidential Information.

        56.     When Plaintiff received his Discharge Order from the Bankruptcy Court, he

rightfully believed that his business relationship with Defendant had come to an end. When

Plaintiff discovered that Defendant had procured his Confidential Information after it had been

sent notice of Plaintiff’s bankruptcy discharge, Plaintiff believed that Defendant would continue

to act with impunity and continue to procure his Confidential Information indefinitely.

        57.     The actions of Defendant caused Plaintiff to suffer from frustration, anxiety and

emotional distress that manifested itself such that: (i) Plaintiff had difficulty falling to sleep and/or

staying asleep; (ii) Plaintiff had a loss of appetite.

                                        V.      JURY DEMAND

        58.     Plaintiff hereby demands a trial by jury on all issues so triable.

                                     VI.     PRAYER FOR RELIEF

        WHEREFORE, Plaintiff, MICHAEL FALLETTI, JR., by and through his attorneys,

respectfully prays for Judgment to be entered in favor of Plaintiff and against Defendant as follows:

                a.      All actual compensatory damages suffered;

                b.      Statutory damages of $1,000.00 for Defendant’s violation of the FCRA;

                c.      Punitive damages;

                d.      Plaintiff’s attorneys’ fees and costs; and,

                e.      Any other relief deemed appropriate by this Honorable Court.



                                              Page 8 of 9
Case 1:21-cv-02311-JMS-MG Document 1 Filed 08/23/21 Page 9 of 9 PageID #: 9




                                                    Respectfully submitted,
                                                    MICHAEL FALLETTI, JR.

                                              By:   s/ David M. Marco
                                                    Attorney for Plaintiff

  Dated: August 23, 2021

  David M. Marco
  IL Bar No. 6273315/FL Bar No. 125266
  SMITHMARCO, P.C.
  55 W. Monroe Street, Suite 1200
  Chicago, IL 60603
  Telephone: (312) 546-6539
  Facsimile: (888) 418-1277
  E-Mail:     dmarco@smithmarco.com




                                    Page 9 of 9
